Citation Nr: 0740779	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-33 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from October 1966 
to September 1968.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Boston, Massachusetts, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

A Veterans Health Administration opinion was obtained by the 
Board in September 2007 with respect to the claim for a skin 
disorder.  The veteran was provided a copy of the opinion in 
September 2007 and given 60 days from the date of the letter 
to submit any additional evidence or argument.  The veteran 
submitted additional evidence, along with a waiver of RO 
consideration, and a request that the Board proceed with 
adjudication of his appeal.  See 38 C.F.R. § 20.1304(c) 
(2007).  


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
demonstrate bilateral hearing loss for VA purposes.

2.  The competent medical evidence of record demonstrates 
that tinnitus is not related to active military service.

3.  Service connection for a skin disorder was denied by an 
unappealed January 1969 rating decision.  

4.  Evidence associated with the claims file since the 
unappealed January 1969 rating decision raises a reasonable 
possibility of substantiating the veteran's claim for 
entitlement to service connection for a skin disorder.
5.  The evidence shows that the veteran's preexisting skin 
disorder was aggravated by military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for a skin disorder is new and material, 
and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).

4.  A preexisting skin disorder was aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
service connection for bilateral hearing loss and tinnitus 
and claim to reopen a claim for entitlement to service 
connection for a skin disorder, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Because the reopened claim on appeal for a 
skin disorder is being granted in full, the notification and 
duty to assist provisions of the VCAA are deemed fully 
satisfied as to this issue.

Prior to initial adjudication of the veteran's claims, July 
and September 2004 letters satisfied the duty to notify 
provisions by notifying the veteran of what information and 
evidence was needed to substantiate his claims, what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
the need for the veteran to submit any evidence in his 
possession that pertained to his claims.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006) (holding that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim).  Although the 
letters did not notify the veteran of the assignment of 
effective dates or disability evaluations, there is no 
prejudice to the veteran because the preponderance of the 
evidence is against entitlement to service connection for 
bilateral hearing loss and tinnitus.  See Dingess/Hartman, 19 
Vet. App. 473; see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

VA's duty to assist has also been satisfied as the veteran's 
service medical records, a VA examination report, and 
identified private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Claims for service connection

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, hearing loss may be presumed to have been incurred 
during service if it first became manifest to a compensable 
degree within one year of separation from active duty.  
38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The veteran's January 1966 service entrance examination noted 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
/
5
LEFT
15
5
10
/
5

In a May 1967 service record, the veteran reported an ear 
ache and that he could not clear his left ear.  The 
assessment was external otitis, moderately severe.  The 
veteran's July 1968 service separation examination noted pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
/
5
LEFT
15
10
10
/
5

An October 2004 VA audiological examination was conducted 
upon a review of the claims file.  The veteran reported that 
his hearing had gradually worsened over the years.  He 
reported military noise exposure due to diesel engines while 
working in an Army transportation company and exposure to 
gunfire on the rifle range.  He stated that during service he 
went to sick bay with complaints of not hearing well in one 
of his ears.  He stated that the ear was flushed out and 
examined and recalled an improvement in hearing afterwards.  
The veteran denied post-service occupational or recreational 
noise exposure.  The veteran also reported bilateral tinnitus 
that occurred every few nights for a few minutes.  Upon 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
15
25
LEFT
20
15
20
20
25

The right ear average was 21.25 and the left ear average was 
20.  Speech recognition ability was 94 percent, bilaterally.  
The examiner found normal hearing, bilaterally and tinnitus, 
etiology unknown.  The examiner noted that the 1966 
audiological evaluation also found bilateral hearing within 
normal limits.

At the June 2006 Board hearing, the veteran asserted that he 
had noise exposure during service.  The veteran reported that 
he noticed an immediate hearing loss during the inservice 
noise exposure, but that the hearing would return upon 
leaving that environment.  He reported that tinnitus occurred 
after leaving the noise environment.  He noted that his post-
service occupation was a barber.  

The Board finds that the evidence of record does not support 
a finding of service connection for bilateral hearing loss.  
The evidence demonstrates that the veteran does not have a 
disability for VA purposes because there is no impaired 
hearing:  the auditory threshold in any of the frequencies is 
not 40 decibels or greater, the auditory thresholds for at 
least three of the frequencies are not 26 decibels or 
greater, and speech recognition scores are not less than 94 
percent.  38 C.F.R. § 3.385.  Without a disability, there is 
no compensable claim for service connection.  Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).  Accordingly, service connection 
for bilateral hearing loss is not warranted.  

The Board also finds that the evidence of record does not 
support a finding of service connection for tinnitus.  There 
is currently diagnosed tinnitus.  Degmetich, 104 F.3d at 
1333.  The evidence of record, however, does not demonstrate 
an inservice incurrence of tinnitus, although there was 
inservice otitis media.  Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury).  In addition, the 
other evidence of record does not demonstrate a nexus between 
active service and current tinnitus.  Hickson, 12 Vet. App. 
at 253 (holding that service connection requires medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability).  The VA examiner opined 
that the etiology of tinnitus was unknown.  Perman v. Brown, 
5 Vet. App. 237, 241 (1993) (holding that where an examiner 
cannot provide an opinion regarding a causal relationship, 
the opinion is non-evidence).  Moreover, the evidence of 
record does not show continuity of symptomatology - the first 
evidence of tinnitus was at the October 2004 VA examination, 
over 35 years after service discharge.  Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology and 
failed to account for the lengthy time period for which there 
is no clinical documentation of disorder).  Accordingly, 
service connection for tinnitus is not warranted.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Claim to reopen

In this case, the RO determined that new and material 
evidence was not presented to reopen the veteran's claim for 
entitlement to service connection for a skin disorder.  Such 
a determination, however, is not binding on the Board, and 
the Board must first decide whether new and material evidence 
has been received to reopen the claim.  Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993) (holding that Board reopening is 
unlawful when new and material evidence has not been 
submitted).  

In a January 1969 rating decision, the RO denied service 
connection for a skin disorder because the evidence of record 
did not demonstrate aggravation of the pre-existing 
condition.  The veteran did not file a notice of 
disagreement.  The RO decision is final based on the evidence 
then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2007).  In July 2004, the veteran filed a claim to reopen 
his claim of entitlement to service connection for a skin 
disorder.  In a December 2004 rating decision, the RO did not 
find new and material evidence to reopen the veteran's claim 
because the evidence submitted was not new and material and 
did not raise a reasonable possibility of substantiating the 
claim.

Nevertheless, a claim will be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.  Because the 
January 1969 rating decision is the last final disallowance, 
the Board must review all of the evidence submitted since 
that action to determine whether the veteran's claim for 
service connection should be reopened and re-adjudicated on a 
de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  If new and material evidence is presented with 
respect to a claim which has been disallowed, the Board shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and 
material, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence of record at the time of the January 1969 rating 
decision includes two January and May 1966 notes from the 
veteran's private physician stating that the veteran had 
chronic acne of the face, neck, and back.  The physician 
noted that the veteran had been in treatment since November 
1965 and that the case was stubborn and required a great deal 
of treatment.  The veteran's service entrance examination 
noted acne vulgaris of the face, back, and chest.  A December 
1966 service record noted moderate acne vulgaris of the back.  
In February 1967, the acne was much better.  In March 1967, 
the impression was acne vulgaris, grade III.  One week later, 
the acne was better.  Another March 1967 record noted the 
major problem was multiple comedema of the back.  In August 
1967, there was acne, especially in the back of the neck.  In 
September and October 1967 service records, the acne was much 
better.  In July and August 1968, the veteran received 
treatment for a large neck boil.  The veteran's separation 
report of medical history noted skin problems of the face, 
neck, and back, but the separation examination noted normal 
skin.

Evidence submitted after the January 1969 rating decision 
includes an October 1970 private medical record in which the 
veteran reported a cyst on his neck and February 1986 private 
records indicating complaints of ongoing acne and a growth 
and treatment for acne, scars secondary to acne, and skin 
tags.  Also newly of record were April 1992 private records 
showing treatment for an abscess of the axilla.  In July 2004 
lay statements and at the June 2006 Board hearing, the 
veteran and his wife asserted that prior to active service he 
had been treated for chronic acne of the face, back, and 
neck, but that due to the conditions of his service, that 
acne spread everywhere and turned into boils, abscesses, and 
sub-dermal clusters.  Also newly submitted was internet 
research regarding skin diseases.  

The Board finds that new and material evidence has been 
submitted.  The evidence is new because it was not previously 
submitted to VA.  The newly submitted evidence is material 
because it addresses aggravation of a skin disorder - which 
relates to an unestablished fact necessary to substantiate 
the veteran's claim.  In addition, taking the lay statements 
as credible, the medical and lay evidence raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim for entitlement to service connection for a skin 
disorder is reopened.  

Because the RO found there was no new and material evidence 
with which to reopen the veteran's claim for service 
connection, the RO did not obtain a medical opinion regarding 
aggravation, but the Board has reopened the claim for 
entitlement to service connection.  As noted previously, the 
Board sought a VHA opinion regarding aggravation and 
accordingly, in view of the Board's decision with respect to 
this issue, the reopened claim for entitlement to service 
connection for a skin disorder will be addressed on the 
merits in this decision.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  In this case, the veteran's service entrance 
examination noted acne vulgaris of the face, back, and chest.  
Accordingly, the presumption of soundness does not apply and 
service connection is warranted only if the evidence of 
record shows aggravation.

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease or disorder.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  A veteran seeking service connection by 
aggravation is not entitled to presumption of aggravation in 
service, where there was temporary worsening of symptoms, but 
the condition itself did not worsen.  Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).  

The fact that the veteran's skin disorder pre-existed service 
is confirmed by letters in January and May 1966 letters.  A 
private physician indicated that the veteran had been treated 
since November 1965 for stubborn chronic acne of the face, 
neck, upper back, and chest, that required a great deal of 
treatment.  

At the June 2006 Board hearing, the veteran testified that 
during service, his acne became deeper and more painful, that 
prior to service he had occasional cysts, but that during 
service, he had frequent cysts, and that he began receiving 
treatments such as incision and drainage treatment.  The 
veteran's wife stated that the acne was worse after service 
than it was prior to service.   

In the VHA opinion from a VA dermatologist, obtained in 
September 2007, the examiner exhaustively reviewed the claims 
file.  The examiner stated that she could not provide a 
definitive opinion regarding whether the veteran experienced 
an inservice permanent worsening or increase in severity of 
his skin disorder or merely a symptomatic flareup in his skin 
disorder.  The examiner noted that although there was 
elevation of acne severity during service, a service 
discharge examination noted normal skin.  But the examiner 
noted a normal skin finding at discharge was medically 
impossible for the kind of nodulocystic acne that the veteran 
had during service.  In addition, the examiner noted that 
there is no clear or definable natural progression of acne 
vulgaris.  The examiner noted that the claims file did not 
show objective data regarding whether the veteran was exposed 
to living, training, or weather conditions that are known to 
aggravate acne, such as humidity, heavy sweating, and 
repetitive mechanical trauma, exposure to halogenated 
hycrocarbons, dioxin, petroleum oils, coal tar, pitch, 
herbicides, and chemical warfare.  

In an October 2007 letter, a private physician noted that the 
veteran had large cysts on his torso and neck that were 
recurrently inflamed, infected, painful, malodorous, and 
unsightly.  The physician stated that the current treatment 
for these residuals of severe nodulocytic acne was surgical 
excisions every few months.  

In October 2007, the veteran also submitted internet articles 
that discussed acne vulgaris. 

The Board finds that the evidence supports a finding of 
service connection for a skin disorder.  There is currently 
diagnosed chronic acne.  Degmetich v. Brown, 104 F.3d 1328, 
1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  The Board finds that the evidence 
demonstrates inservice aggravation of the veteran's pre-
existing acne.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); see 
also Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury).  

Significantly, the veteran and his wife both testified that 
the acne spread and worsened during service and continued 
until the current time.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that a layperson is competent to 
provide evidence on the occurrence of observable symptoms).  
The veteran and his wife also testified and submitted photos 
regarding the resulting scarring of the veteran's back.  
Espiritu, 2 Vet. App. at 494-95.  A private dermatologist 
noted that the veteran's acne currently included recurrent 
cysts that required surgical excisions.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) (holding that the Board is not 
free to substitute its own judgment for that of an expert).  
The service medical records show multiple treatments for 
severe acne vulgaris.  Although the VA dermatologist who 
reviewed the file in connection with this appeal stated that 
she could not provide an opinion regarding whether the 
veteran's acne was aggravated during service, she did observe 
that the normal skin finding upon service discharge was 
medically impossible.  The VA examiner also noted that there 
is no clear or definable natural progression of acne 
vulgaris.  

Taking all these factors into consideration, the Board finds 
that the evidence is in equipoise or approximately in even 
balance with regard to whether the veteran's acne was 
aggravated by service.  With application of the benefit-of-
the-doubt doctrine in the veteran's favor, service connection 
for a skin disorder is warranted.  Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

The claim for entitlement to service connection for a skin 
disorder is reopened and service connection for a skin 
disorder is granted.  



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


